DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Response to Amendment
	The amendment filed on 17 February 2022 has been entered. Claims 25-27, 31, 34, 40, and 43-44 have been amended and are hereby entered. Applicant’s amendments to the claims overcome the previously set forth claim objections and 35 U.S.C. 112 claim rejections in the Final Office Action dated 30 December 2021. Claims 1-24 have been canceled. Claim 45 is new. Claims 25-45 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 38 line 2 reads: “into a support surface”, replace with - - into the support surface - -.
Claim 40 line 2 reads: “wherein the anchor sleeve”, replace with - - wherein an anchor sleeve - -. 
EXAMINER’S COMMENT
	The above mentioned Examiner’s amendments were made for the sake of clarity in claims 38 and 40. Further, the amendments avoid the use of a 35 U.S.C. 112 rejection.
Allowable Subject Matter
Claims 25-45 are allowed. The following is an Examiner’s statement of reasons for allowance:
Regarding claim 25, US 5442871 A (Sarkisian) and GB 906123 A (Markland) were used in the Final Office Action, Dated 30 December 2021, to reject independent claim 25 under a 35 U.S.C. 103 rejection. An interview was held on 15 February 2022, where Applicant expressed that “the combination of Sarkisian and Markland would not be obvious to persons skilled in the art” (see Proposed Amendment dated 18 February 2022, page 12). After review of the rejection set forth in the Final Office Action, Dated 30 December 2021, Examiner determined that Applicant’s arguments overcome the rejections, and that the rejections would be withdrawn for the following reasons:
Applicant’s arguments and remarks, dated 17 February 2022, page 19, states that “…the Examiner’s correlation of Sarkisian’s hexagonal bolt head with applicant’s cylindrical stem portion is not justifiable and is erroneous, because Sarkisian would be difficult or impossible to assembly with a cylindrical bolt head…”. Examiner agrees with Applicant’s statement that the cylindrical bolt 
Applicant’s arguments and remarks, dated 17 February 2022, page 20, states that “…The Examiner concedes at page 6 of the Office Action that Sarkisian does not show the first end coil of applicant's coil spring bearing against the upper surface of applicant's anchor plate, as claimed by applicant. The Examiner also concedes that Sarkisian does not show an annular collar bearing against the second end portion of applicant's coil spring, as claimed by applicant…”. The rejection set forth in the Final Office Action went on to use Markland as a teaching reference to teach the gaps set forth by Sarkisian.  Further, Applicant’s arguments and remarks, dated 17 February 2022, page 21, states “…that there would be no incentive for one skilled in the art to combine Sarkisian and Markland in the manner suggested…”. After review of Applicant’s comments, Examiner agrees that the combination is not obvious and does not teach all claimed aspects of independent claim 25. In particular, replacing the Sarkisian coil spring 25, Sarkisian core plugs 44 and 46, and the Sarkisian bolts 42 and 43, with the spring support device of Markland, the combination does not expressly teach the claimed invention. Particularly, replacing the second end core plug 46 of Sarkisian, with the second end nut 4 of Markland, does not provide the combination with “a second cylindrical stem portion” as claimed in independent claim 25, section “i”, since the second end nut 4 of Markland is not cylindrical. Further, it would not be obvious to replace the second end nut 4 of Markland, with a cylindrical nut, as the fastening process would become increasingly difficult. Similarly, the second end core plug 46 of Sarkisian is not intended to be inserted completely into the coil spring of Sarkisian, as the core plug has a narrower part for insertion, and a wider part to prevent insertion past a certain point. Therefore, it would not be obvious to have the spring (25) of Sarkisian completely surround the second end core plug (46) of Sarkisian. Lastly, trying to teach a reduction in diameter of only the first end of the coil spring of Sarkisian, using the teaching reference Markland, is an inappropriate combination as both ends of the coil spring would need to be modified as taught by Markland. 
Applicant had set forth a plurality of reasons in the arguments and remarks as to why the combination of Sarkisian and Markland is inadequate, however the two points set forth above were the main contributors as to the withdrawal of the Final Rejection. 
Sarkisian, Markland, and the prior art of record, each disclose various aspects of the claimed invention but none alone or in combination, teach or disclose, the claimed invention. 
Regarding claim 44, at least the reasons set forth above for the allowability of independent claim 25, also stand for the allowability of independent claim 44. Independent claim 44 contains the limitations that make claim 25 allowable, and therefore also make claim 44 allowable. 
Regarding claim 45, at least the reasons set forth above for the allowability of independent claim 25, also stand for the allowability of independent claim 45. Claim 45 contains all the limitations of claim 25, and one further limitation reciting “such that the mounting pole adapter is a unified one piece component” in section “i”. Similarly, independent claim 45 contains the limitations that make claim 25 allowable, and therefore also make claim 45 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678